Citation Nr: 1412122	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for an acquired deformity of the nose with scar.

3.  Entitlement to service connection for atypical chest pain. 

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for a history of squamous papillomas with fibrovascular core containing neural bundles. 

6.  Entitlement to service connection for a left leg disability.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).
9.  Entitlement to service connection for allergic rhinitis. 

10.  Entitlement to service connection for a left shoulder disability. 

11.  Entitlement to service connection for a right knee disability.

12.  Entitlement to service connection for a stomach disability, status-post hernia repair. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1987 to August 2007. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from August 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2014, the Veteran presented testimony in a central office hearing before the undersigned.  A copy of the transcript has been associated with the claims file. 

The United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  Accordingly, the Board has considered the Veteran's claim for all possible psychiatric disorders, to include PTSD.

In February 2014, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

In a November 2012 statement, the Veteran sought to file a notice of disagreement (NOD) with a May 2010 rating decision denying service connection for a bilateral hearing loss disability.  As the NOD is untimely, the Board interprets the November 2012 statement as a claim to reopen.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  As this issue has not been adjudicated by the AOJ, it is REFERRED to the AOJ for appropriate action. 

The issues of service connection for an acquired psychiatric disability, a history of squamous papillomas with fibrovascular core containing neural bundles, a left leg disability, sleep apnea, GERD, allergic rhinitis, a left shoulder disability, a right knee disability, and a stomach disability, status-post hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issues of service connection for a low back disability, an acquired deformity of the nose with scar, and atypical chest pain be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a low back disability, an acquired deformity of the nose with scar, and atypical chest pain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

During the February 2014 hearing, the Veteran's representative stated that the Veteran was requesting that his appeals for service connection for a low back disability, an acquired deformity of the nose with scar, and atypical chest pain be withdrawn.  Because the Veteran has clearly indicated his wish to withdrawal the issues of service connection for a low back disability, an acquired deformity of the nose with scar, and atypical chest pain, there remain no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2013).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed.


ORDER

The claim as to entitlement to service connection for a low back disability is dismissed.   

The claim as to entitlement to service connection for an acquired deformity of the nose with scar is dismissed.   

The claim as to entitlement to service connection atypical chest pain is dismissed.   


REMAND

As to the claim for service connection for an acquired psychiatric disorder, the Veteran contends that his current disability is related to combat during service.  The Veteran's combat service has been demonstrated.  Additionally, he was afforded an examination in October 2009.  The examiner found that the Veteran did not meet the diagnosis criteria for a diagnosis of PTSD and instead noted a diagnosis of an adjustment disorder with mild depression and anxiety.  However, the examiner did not address the etiology of the Veteran's current disability.  On remand, he must be afforded another examination to determine the nature and etiology of any current psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

With regard to the issue of service connection for a history of squamous papillomas with fibrovascular core containing neural bundles, the Veteran testified that it grows and starts to bleed.  Service treatment records reflect that he had squamous papillomas removed twice during service in May 1990 and February 1997.  On remand, the Veteran should be afforded an examination to determine the nature and etiology of any current residuals of squamous papillomas with fibrovascular core containing neural bundle. 

The Veteran contends that he has had left leg, right knee, and left shoulder pain since service.  He asserts that he experienced sharp pain doing certain activities, PT, ruck sacking, and performing in ceremonies and old guard.  Service treatment records reflect that in October 1999 the Veteran was seen for complaints of pain in his left leg.  Additionally, he is competent to indicate onset of pain in his left, right knee, and left shoulder during service, and continuity of pain ever since that time.  The record shows diagnoses of a current right knee disability.  Also, while he was afforded a VA examination related to his left ankle, he has not been provided an examination to determine the nature and etiology of any current left leg, right knee, and/or left shoulder disability.  On remand, he must be provided such an examination.  

As to service connection for sleep apnea, the Veteran and his fiancée indicated that during service he exhibited tiredness and irritability during the day, and snoring at night.  Post-service treatment record show that the Veteran was diagnosed with obstructive sleep apnea in June 2000.  On remand, he must be provided an examination to determine the nature and etiology of any current sleep apnea.  

The Veteran contends that he noticed symptoms of GERD while he was transitioning out of active service.  He mistook his symptoms as heartburn.  Service treatment records shows a diagnosis of viral gastroenteritis in September 1998.  Post-service treatment records show a diagnosis of GERD.  On remand he should be provided an examination to determine the nature and etiology of any GERD. 

As to allergic rhinitis, the Veteran indicates that he first noticed symptoms during field training and thought it was a cold but was later diagnosed with allergic rhinitis.  Post-service treatment records show treatment for allergic rhinitis.  On remand he should be afforded an examination to determine the nature and etiology of his claimed disability. 

As to service connection for a stomach disability, status-post hernia repair, the Veteran contends that he was told that he had a hernia while he was transitioning out of service and had surgery right after discharge.  The record reflects that in April 2009 the Veteran underwent a hernia consult and treatment.  On remand, he should be provided an examination to determine the nature and etiology of his claimed disability. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  The examiner should elicit a complete history from the Veteran.   

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified,  provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his combat stressors.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2. Schedule the Veteran for an examination to determine the nature and etiology of the history of squamous papillomas with fibrovascular core containing neural bundles.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  The examiner should elicit a complete history from the Veteran.   

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current residuals related to a history of squamous papillomas with fibrovascular core containing neural bundles during service in May 1990 and February 1997.

b)  For any residual identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include the notations for treatment therein.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3. Schedule the Veteran for an examination to determine the nature and etiology of current left leg, right knee, and left shoulder disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. The examiner should elicit a complete history from the Veteran.   

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current left leg, right knee, and left shoulder disability.  

b)  For any disability identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include the notations for treatment therein.  The examiner must also address the Veteran's competent and credible statements of having sharp pains in service while performing physical activities, as well as the October 1999 service treatment record showing treatment for left leg pain, and his credible reports of pain since service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4. Schedule the Veteran for an examination to determine the nature and etiology of current sleep apnea.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. The examiner should elicit a complete history from the Veteran.   

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

Provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any current sleep apnea or any diagnosed during the appeal period is related to the Veteran's period of military service.  The examiner must address the Veteran and his fiancée's competent and credible statements as to symptoms during service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

5. Schedule the Veteran for an examination to determine the nature and etiology of any GERD.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  The examiner should elicit a complete history from the Veteran.   

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify whether the Veteran currently has GERD or any other related disability.  

b)  For any disability identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include the notation for treatment for gastroenteritis therein and the Veteran's statement as to experiencing heart burn like symptoms at service discharge. 
 
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

6. Schedule the Veteran for an examination to determine the nature and etiology of any current allergic rhinitis.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  The examiner should elicit a complete history from the Veteran.   

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify whether the Veteran currently has allergic rhinitis.  

b)  If so, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include the Veteran's testimony as to onset therein.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

7. Schedule the Veteran for an examination to determine the nature and etiology of any stomach disability, status-post hernia repair.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  The examiner should elicit a complete history from the Veteran.   

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify whether the Veteran currently has a stomach disability, status-post hernia repair.  

b)  For any disability identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his contention that a hernia was discovered at service discharge.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

8. Thereafter, the claims should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


